DETAILED ACTION
	This Office Action is in response to the Amendments filed on 02/26/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 34 & 55 have been considered but are moot in view of the new ground(s) of rejection.
In addition, Applicant’s arguments pertaining to claims 33, 49-51, 54 and 58 are addressed below:
Regarding claims 33, 49-51, 54 and 58, on pages12-14, Applicant seems to argue that there is no ambiguity in the limitation ‘..whether the certain wait time is included in a subset of possible wait times which must be indicated by integrity protected control signaling’ because according to a website that the Applicant found, an adjective clause is required to go immediately after the noun it modifies.
In response, Examiner respectfully disagrees. The limitation as recited currently is ambiguous, and one of ordinary-skilled in the art would be reasonable to interpret it as either the certain wait time or the subset of possible wait times, must be indicated by integrity protected control signaling.  In addition, according to https://www.grammar-monster.com/glossary/adjective_clauses.htm#:~:text=An%20adjective%20clause%20is%20a,a%20subject%20and%20a%20verb.&text=An%20adjective%20clause%20usuallusually comes after the noun it modifies. In other word, adjective clause usually, and not always, comes after the noun it modifies.  As such, contrasting to the Applicant’s argument, adjective clause is NOT required to go immediately after the noun it modifies. Therefore, the 112-indefiniteness rejection is maintained.

Regarding claim 33, on pages 14-15, Applicant argues that Gupta fails to disclose a wireless communication device that accepts or rejects a certain wait time, based on whether the certain wait time is included in a subset of possible wait times which must be indicated by integrity-protected control signaling.
In response, Examiner respectfully disagrees. Gupta discloses methods, systems and devices for enabling overload control of data transmission via a control plane, by use of a control plane data backoff timer (at least abstract & [0034].) The backoff timer suppresses the use of control plane for data transfer by a user equipment (UE) for the duration of the backoff timer (at least abstract & [0034].) For example, when a user sends a service request with user data to a mobility management entity (MME), the MME responds with either a reject or accept message, each of the reject or accept message includes a backoff timer value (corresponds to the recited ‘certain wait time’), the backoff timer value indicates to the user a duration in which the user needs to wait before data transfer can continue (at least [0016]-[0020][0034].)  The backoff timer value can be set at any value of possible values other than 0 (corresponds to the recited “subset of possible values’), Gupta also discloses to ensure integrity of messages, the accept and reject messages are integrity protected (at least [0034] [0157].) So when the UE receives either the reject or the accept message, each of which includes the backoff timer value, the UE checks to make sure that the reject or accept message is integrity protected and that the backoff timer value is not 0, then the UE uses/accepts the backoff timer value and waits for the duration of the backoff timer value before resuming data transfer (at least [0157].) As such, contrasting to the Applicant’s argument, Gupta clearly discloses the limitation argues above.

	Regarding claim 44, Applicant seems to argue that the Examiner misconstrued claim 44 because there is no mapping for the limitation “and/or whether to integrity protect the control signaling based on a rule that a subset of possible wait times must be indicated by integrity-protected control signaling”.
	In response, Examiner respectfully disagrees, and submits that the full limitation is recited as “generate control signaling that indicates a certain wait time for which a wireless communication device is required to wait before sending a certain control message to the network equipment, wherein the generating comprises determining the certain wait time and/or whether to integrity protect the control signaling based on a rule that a subset of possible wait times must be indicated by integrity-protected control signaling; and 5 of 18Application Ser. No.: 16/093,908 Attorney Docket No. 1009-2992 / P072415US02 transmit the generated control signaling;’ As can be seen from the limitation above, the generating comprises determining the certain wait time and/or whether to integrity protect the control signaling based on a rule.....In other words, the limitation does not necessary require determining the certain wait time and whether to integrity protect the control signaling based on a rule..., but rather the limitation as written can be interpreted as just determining the 

	Regarding claim 46, Applicant seems to argue that Gupta fails to disclose “determine whether or not the control signaling is to be integrity-protected based on whether or not the certain wait time is included in the subset of possible wait times that must be indicated by the integrity-protected control signaling”
	In response, Examiner respectfully disagrees. Gupta discloses when a request to connect/attach is sent from a UE to MME, a response such as a reject or accept message is received from the MME at the UE (at least [0016]-[0017]). If the reject or accept message does not contain any security related information, then the reject or accept message would not need to be encrypted. However, in Gupta, each of the accept or reject message sent to the UE in response to the request to connect/attach contains a backoff timer value (at least [0017]-[0020].) The backoff timer value is a value which is communicated from the system to the particular UE to instruct the UE to wait for a specified duration before resume data transfer to prevent overloading the system. The backoff timer value as such is considered a security related information because it keeps the system running in an orderly manner and avoids chaos that could compromise the system.  In addition, one of ordinary-skilled in the art would know that the backoff timer value included in the reject or accept message is a value selected from possible values that are permissible by the system.  Gupta also discloses when a value is selected as a backoff timer value to be sent to the UE in either the accept or 

Claim Objections
Claims 59-60 are objected to because of the following informalities:  
Claim 59 recites the limitation “..the control signaling is configurable to...” It is suggested to have this limitation change to “..the control signaling is configured to..” such that the limitation contain positive statement of operation or functionality that actually occur.
Claim 60 is objected for the same rationale as claim 59 above.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33, 49-51, 54 and 58 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 49-51, 54, 58 is rejected for the same rationale as claim 33 above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 33, 35, 41-47, 53-54 and 56-58 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gupta et al. (US 2020/0196186 A1-hereinafter Gupta.)
Regarding claim 33, Rowley discloses a wireless communication device configured for use in a wireless communication system, the wireless device comprising: 

receive control signaling that indicates a certain wait time for which the wireless communication device is required to wait before sending a certain control message to network equipment (at least [0034][0157], message received includes value in T3448); and 
accept or reject the certain wait time as being required before sending the certain control message, based on whether the received control signaling was integrity protected and on whether the certain wait time is included in a subset of possible wait times which must be indicated by integrity-protected control signaling (at least [0034][0112][0117][0157], value in T3448 is included in a set of possible values, and when message received is integrated protected, then accept the value, but if message received is not integrated protected, use a default value.)

Regarding claim 35, Gupta discloses the wireless communication device of claim 33.  Gupta also discloses the subset of possible wait times includes possible wait times that exceed a threshold and excludes possible wait times that do not exceed the threshold (at least [0143]-[0152], [0159][0161][0163], i.e.: including T3402 & T3412 which have at least a default value of 12 minutes or more.)

Regarding claim 41, Gupta discloses the wireless communication device of claim 33. Gupta also discloses responsive to rejecting the certain wait time, ignore the certain (at least [0034][0157], value is T3448 is not used/ignored, and a default value is used instead.)

Regarding claim 42, Gupta discloses the wireless communication device of claim 33. Gupta also discloses responsive to accepting the certain wait time, send the certain control message after waiting the certain wait time (at least [0099], message is sent after back-off timer expires.)

Regarding claim 43, Gupta discloses the wireless communication device of claim 33. Gupta also discloses the certain control message is a radio resource control, RRC, connection request message or an RRC connection resume request message (at least [0020][0148], attach request message), and wherein the control signaling is an RRC connection reject message or an RRC connection release message from a radio access network of the wireless communication system (at least [0023][0036], connection release message.)

Regarding claim 44, Gupta discloses network equipment configured for use in a wireless communication system, the network equipment comprising: 
processing circuitry and a memory, the memory containing instructions executable by the processing circuitry whereby the network equipment is configured to: 
generate control signaling that indicates a certain wait time for which a wireless communication device is required to wait before sending a certain control message to (at least [0020]-[0021][0026][0027], a message containing a Timer CPBackoff value is generated), wherein the generating comprises 
determining the certain wait time and/or whether to integrity protect the control signaling based on a rule that a subset of possible wait times must be indicated by integrity-protected control signaling (at least [0034][0026]-[0027][0157], a Timer_ CPBackoff  value is determined); and
transmit the generated control signaling (at least [0026]-[0027], message is transmitted.)

Regarding claim 45, Gupta discloses the network equipment of claim 44. Gupta also discloses determine whether the control signaling is able to be integrity protected ([0020][0025][0034]); and 
select the certain wait time from a set of possible wait times that includes or excludes the subset of possible wait times that must be indicated by integrity-protected control signaling, depending respectively on whether or not the control signaling is able to be integrity protected ([0026]-[0027][0112][0117].)

Regarding claim 46, Gupta discloses the network equipment of claim 44. Gupta also discloses determine the certain wait time to be indicated by the control signaling from a set of possible wait times (at least [0026]-[0027][0112][0117], a CPBackoff value is determined) 
determine whether or not the control signaling is to be integrity-protected based on whether or not the certain wait time is included in the subset of possible wait times ([0034][0157], CPBackoff value is integrity protected.)
integrity protect the control signaling or refrain from integrity protecting the control signaling, depending respectively on whether or not the control signaling is to be integrity-protected according to said determining ([0034][0157], integrity-protect message containing CPBackoff value.)
Claim 47 is rejected for the same rationale as claim 35 above.
Claim 53 is rejected for the same rationale as claim 43 above.
Claim 54 is rejected for the same rationale as claim 33 above.
Claim 56 is rejected for the same rationale as claim 35 above.
Claim 57 is rejected for the same rationale as claim 44 above.
Claim 58 is rejected for the same rationale as claim 45 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta and in view of Lee (US 2012/0269122 A1.)
Regarding claim 34, Gupta discloses the wireless communication device of claim 33. Gupta also discloses reject the certain wait time responsive to the received control (at least [0034][0112][0117][0157], value in T3448 is not used/rejected when message received is not integrity protected); and 
Gupta does not explicitly disclose accept the certain wait time responsive to the certain wait time not being included in the subset.
However, Lee discloses accepting a certain wait time responsive to the certain wait time not being included in a subset (at least [0058]-[0060][0068]-[0069], extended wait time is accepted, and the extended wait time is not included in the wait time range.)
Therefore, it would have been obvious to one of ordinary-skilled in the art before the effective filing date of the claimed invention to include the feature of Lee into the device of Gupta to prevent UE from attempting ‘RRC/ConnectionsRequest’ or a longer period of time than the wait time (at least [0062].)

Claim 55 is rejected for the same rationale as claim 34 above.

			ALLOWABLE SUBJECT MATTER
Claims 36-40, 48-52 and 59-60 are objected to as being dependent upon rejected base claims but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims and if rewritten to 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317.  The examiner can normally be reached on Monday-Friday 7 am-1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHY ANH T VU/Primary Examiner, Art Unit 2438